 

Case 1:21-cv-01888-GBD Document 10 Filed 08/19/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee ee ew eee ee ee ee ee ee eB ee eer ee ee x
MICHAEL PLUMMER, :
Plaintiff, :
-against-
: ORDER
WILLIAM F. LEOPOLD JR.,
: 21 Civ. 1888 (GBD)
Defendant. :
wee ee eee eee eee eee ee x

GEORGE B. DANIELS, District Judge:
The initial conference scheduled for August 25, 2021 is cancelled. The parties shall appear

for a status conference on December 1, 2021 at 9:30 a.m.

Dated: August 19, 2021
New York, New York

SO ORDERED.

a B. Dore

GEQRGRF. DANIELS
UNITED STATES DISTRICT JUDGE

 
